Title: To Benjamin Franklin from John Bradford, 27 October 1780
From: Bradford, John
To: Franklin, Benjamin


Sir,
Boston 27th. Octobr 1780
I Beg Leave to Approach your Excellency with every sentiment of Esteem and Respect, and to Acquaint You with a very extraordinary event having taken place, vizt. the Mail from Philaa, due last evening, was Seized in the dead of night at Stratford, by the Enemy And was Carried over to Long Island, they obliged the post rider to Accompany them to their Boat, and then discharg’d him. I have good reason to believe the Bills mention’d in the inclos’d Resolve, were in that mail, I think it fortunate that this early Conveyance offers to Advise Your Excellency of this Circumstance, lest the Bills might reach You in an undue manner, the Youth, my Son, who paid his duty to Your excellency the last Year, is Again on his travels in Europe, if he shou’d visit Paris a renewal of the civilities he before recieved, will meet with the most grateful acknowledgement.
I am happy in Assuring Your Excellency, that the demand on my Son from France, for which a power was sent here to receive it, under Your attestation, Was honorably acquitted; before the power Appear’d here, the Bills were in Holland. Lodg’d with Messrs. Denevill & Compy. I am so well convinced of my Son’s inflexible integrity, that I become his Sponsor for Any engagements he may enter into.
I am Sorry to Acquaint You Sir, that we have this hour receiv’d certain intelligence, of Mr. Lawrence being a prisoner at Newfound Land, taken in the Mercury packet bound to Europe.
I have the honor to be with the greatest veneration and Attachment Your Excellencys Most Obedient and Most Obliged humble. servt.
J: Bradford
His Excellency Benj. Franklin Esqr.
 
Notation: Bradford Boston 27. Oct. 1780.
